Case 1:18-cv-01469-JLK Document 56 Filed 03/05/19 USDC Colorado Page 1 of 2




                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-01469-JLK

RONNIE KEYES,

       Plaintiff,
v.

UNITED STATES OF AMERICA,

       Defendant.


                               CERTIFICATE OF SERVICE


       I certify that on March 4, 2019, the United States’ Response to Plaintiff’s

Request for Production of Documents in re the Discretionary Function Exception

was sent by electronic mail to the following Attorneys for Plaintiff:

       David Lane
       dlane@kln-law.com

       Liana Orshan
       lorshan@kln-law.com

       I further certify that on March 5, 2019, this Certificate of Service was

electronically filed with the Clerk of the Court by using the CM/ECF system which will

send a notice of electronic filing to Plaintiff’s attorneys as shown above.

       I further certify that there are no non-CM/ECF participants.

                                           Respectfully submitted,

                                           WILLIAM P. BARR
                                           ATTORNEY GENERAL OF THE UNITED
                                           STATES
Case 1:18-cv-01469-JLK Document 56 Filed 03/05/19 USDC Colorado Page 2 of 2




                                  STEPHEN R. MCALLISTER
                                  United States Attorney for the District of
                                  Kansas

                                  s/ James Christopher Allman
                                  JAMES CHRISTOPHER ALLMAN
                                  KS S. Ct. No. 14225

                                  s/ Andrea L. Taylor
                                  ANDREA L. TAYLOR
                                  MO Bar No. 42733; KS Fed Bar No. 70422
                                  Special Attorneys
                                  500 State Avenue, Suite 360
                                  Kansas City, Kansas 66101
                                  Telephone: (913) 551-6730
                                  Fax: (913) 551-6541
                                  Email: Chris.Allman@usdoj.gov
                                  Email: Andrea.Taylor@usdoj.gov

                                         Counsel for the United States




                                    2
